Citation Nr: 1825660	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-40 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal (GI) disorder.

2.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for sleep disturbance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Lee, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from January 1985 to January 1989 and March 1991 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2013 and April 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In December 2017, the Veteran testified in a Central Office hearing before the undersigned.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a GI disorder, PTSD, and sleep disturbance, including as due to his Persian Gulf service.

In July 2012, the Veteran was afforded a Gulf War General Medical Examination, which included an examination for a GI disorder.  Here, the examiner opined that the Veteran's gastroesophageal reflux disease (GERD) was less likely than not related to his service including Gulf War exposures, and that she could not give another gastrointestinal diagnosis.  Part of the examiner's rationale included that although the Veteran reported that he had been seeing private GI physicians since 2001, she could not find these records.  In a May 2013 addendum, the examiner affirmed her rationale that there were no private physician records to objectively document his GI conditions for her to change her opinion.  

The Board notes that the Veteran's file contains private physician records from November 2001 to December 2014.  Included in these records are results from colonoscopy and endoscopy tests; CT scans; and lab reports.  The records show that the Veteran was diagnosed with various GI issues including gastritis, diverticulosis, esophagitis, and GERD during that time period.  On remand, the Board finds an addendum opinion is required on the question of nexus, with the private physician records taken into consideration.  

Additionally, as the Veteran may have sought more treatment for his GI condition after December 2014, the AOJ should contact the Veteran and ask him to identify any treatment providers.  If so, after obtaining necessary authorization, attempts must be made to obtain complete, current treatment records identified by the Veteran.

Finally, during the Veteran's December 2017 hearing, the Veteran testified that he had been receiving treatment for his PTSD and sleep disturbance at the Durham VA medical center since January 2016.  The evidentiary record does not contain any VA treatment records since April 2014.  As these records may contain information and evidence relevant to the claims remaining on appeal, they must be obtained for review and consideration in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records for his GI claim.

Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  

2.  Obtain the Veteran's VA treatment records dated from April 2014 to the present.  

The RO is reminded that the Veteran moved from Connecticut to North Carolina in January 2016.  Therefore, records prior to January 2016 will be from a VA Connecticut Healthcare System facility, and records since January 2016 will be from the Durham VA medical center.

3.  Obtain an addendum opinion from the July 2012 examiner, or another appropriately qualified VA examiner, to determine the nature and etiology of the Veteran's gastrointestinal conditions.

The examiner is asked to provide an opinion with regard to whether any gastrointestinal disorder diagnosed since 2012 is related to service.  The examiner is directed to consider all private and VA medical evidence of record to determine any GI disorders diagnosed during this time period.

4.  Readjudicate the appeal.






The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



